UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 24, 2012 VORNADO REALTY TRUST (Exact Name of Registrant as Specified in Charter) Maryland No. 001-11954 No. 22-1657560 (State or Other (Commission (IRS Employer Jurisdiction of File Number) Identification No.) Incorporation) VORNADO REALTY L.P. (Exact Name of Registrant as Specified in Charter) Delaware No. 001-34482 No. 13-3925979 (State or Other (Commission (IRS Employer Jurisdiction of File Number) Identification No.) Incorporation) 888 Seventh Avenue New York, New York 10019 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (212) 894-7000 Former name or former address, if changed since last report: N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2.): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On May 24, 2012, Vornado Realty Trust (the “Company”) held its 2012 Annual Meeting of Shareholders (the “Meeting”). As of March 30, 2012, the record date for shareholders entitled to vote at the Meeting, there were 185,642,051 common shares of beneficial interest, par value $0.04 per share (the “Shares”) outstanding and entitled to vote at the Meeting. Of the Shares entitled to vote at the Meeting, 166,717,841, or approximately 90% of the Shares were present or represented by proxy at the Meeting. There were five matters presented and voted on at the Meeting. Set forth below is a brief description of each matter voted on at the Meeting and the voting results with respect to each such matter. Proposal 1 – Election of three nominees to serve on the Board of Trustees for a three-year term and until their respective successors are duly elected. Nominee For Withheld Broker Non-Votes Steven Roth 69,077,219 88,489,222 9,151,400 Michael D. Fascitelli 75,249,393 82,317,048 9,151,400 Russell B. Wight, Jr. 66,787,737 90,778,704 9,151,400 Proposal 2 – Ratification of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for the fiscal year 2012. For Against Abstain Votes Cast 165,486,373 1,147,081 84,387 Proposal 3 – Non-binding advisory resolution on executive compensation. For Against Abstain Broker Non-Votes Votes Cast 151,258,650 6,210,656 97,135 9,151,400 Proposal 4 – Non-binding shareholder proposal regarding majority voting for the election of trustees. For Against Abstain Broker Non-Votes Votes Cast 128,597,510 28,848,071 120,860 9,151,400 Proposal 5 – Non-binding shareholder proposal regarding establishing one class of trustees to be elected annually. For Against Abstain Broker Non-Votes Votes Cast 134,899,961 22,531,256 135,224 9,151,400 In addition to the three nominees who were re-elected at the Meeting to serve on the Company’s Board of Trustees, Candace K. Beinecke, Anthony W. Deering, Robert P. Kogod, Michael Lynne, David Mandelbaum, Ronald G. Targan, Daniel R. Tisch and Dr. Richard R. West, continue to serve as Trustees after the meeting. - 2 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VORNADO REALTY TRUST (Registrant) By: /s/ Joseph Macnow Name: Joseph Macnow Title: Executive Vice President - Finance and Administration and Chief Financial Officer (duly authorized officer and principal financial and accounting officer) Date: May 31, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly aut horized. VORNADO REALTY L.P. (Registrant) By: VORNADO REALTY TRUST, Sole General Partner By: /s/ Joseph Macnow Name: Joseph Macnow Title: Executive Vice President - Finance and Administration and
